COLLIES, J.
The Circuit Court of Benton, refused to allow the plaintiff to read to the jury the duplicate receipt of the receiver of public monies, *87for the, Coosa land district, to shew the plaintiff’s right to recover the possession of the land described in it.
This Court, in the case of Bullock vs Wilson,* decided that suca a paper was admissible to prove title in the plaintiff, at any time before the issuance of the patent. Whether it could be read for that purpose afterwards, is an open question.
The judgment is reversed, and the cause remanded.

2 Porter’s Rep. 436.